  8:17-cr-00190-LSC-SMB Doc # 42 Filed: 06/16/20 Page 1 of 1 - Page ID # 157



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                               8:17CR190

       vs.
                                                    MEMORANDUM AND ORDER
CURTIS HOLMES, JR.,

                     Defendant.


      This matter is before the Court on the Defendant’s duplicate “Motion for

Compassionate Release,” ECF No. 41. The Defendant’s identical Motion, ECF No. 39,

was denied without prejudice on June 1, 2020, due to the Defendant’s failure to exhaust

administrative remedies. See Memorandum and Order, ECF No. 40. The pending Motion

will be denied for the same reasons.

      Accordingly,

      IT IS ORDERED:

      1. The Defendant’s “Motion for Compassionate Release,” ECF No. 41, is denied
          without prejudice to resubmission following exhaustion of administrative
          remedies; and
      2. The Clerk will mail a copy of this Memorandum and Order to the Defendant at
          his last known address.


      Dated this 16th day of June 2020.
                                              BY THE COURT:
                                              s/Laurie Smith Camp
                                              Senior United States District Judge
